Citation Nr: 0739341	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  03-02 878	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 10% for 
lung wedge resection residuals.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (T/R).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from November 1943 to November 
1963.

This appeal to the Board of Veterans Appeals (Board) arises 
from a June 2002 rating action that denied a T/R, and granted 
service connection for lung wedge resection residuals and 
assigned an initial 10% rating therefor; the veteran appeals 
the 10% rating as inadequate.

In July 2003, the veteran testified at a hearing before a 
decision review officer at the RO.

In October 2004, a Deputy Vice-Chairman of the Board granted 
the veteran's representative's September 2004 motion to 
advance this case on the Board's docket pursuant to the 
provisions of 38 U.S.C.A. § 7107(a)(2) (West 2002) and 
38 C.F.R. § 20.900(c).

By decisions of October 2004 and November 2005, the Board 
remanded the issue of an initial rating in excess of 10% for 
lung wedge resection residuals to the RO for further 
development of the evidence and for due process development.

For reasons expressed below, the issues on appeal are again 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  The VA will notify the appellant 
when further action on her part is required.




REMAND

Subsequent to the July 2003 RO hearing on appeal in this 
case, the veteran's representative in July 2004 stated that 
the veteran had requested a Board hearing before a Veterans 
Law Judge at the RO (Travel Board hearing).

To ensure full compliance with due process requirements, 
these matters are hereby REMANDED to the RO via the AMC for 
the following action:

The RO should schedule a Travel Board 
hearing for the veteran and any 
witnesses.  Notice to report for the 
hearing should be sent to the veteran, 
with a copy to her representative.  Any 
failure of the veteran to report for the 
hearing should be clearly documented for 
the record.  Thereafter, the claims 
folder should be transferred back to the 
Board in accordance with current 
appellate procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 


handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

